     Case: 1:18-cv-05977 Document #: 23 Filed: 05/06/19 Page 1 of 2 PageID #:79




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HERMINIA DOLEMBA and               )
SCOTT DOLEMBA,                     )
on behalf of plaintiff and a class,)
                                   )
                  Plaintiffs,      )                       Case No. 1:18-cv-05977
                                   )
           vs.                     )                       Judge John J. Tharp, Jr.
                                   )                       Magistrate Judge Sidney I. Schenkier
FIDELITY SECURITY LIFE INSURANCE   )
COMPANY, NFS INSURANCE AGENCY, LLC )
and JOHN DOES 1-10,                )
                                   )
                  Defendants.      )

                                STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiffs Herminia Dolemba and Scott

Dolemba voluntarily dismiss their individual claims against defendants Fidelity Security Life

Insurance and NFS Insurance Agency, LLC with prejudice and without costs. Plaintiffs

Herminia Dolemba and Scott Dolemba voluntarily dismiss their class claims against defendants

Fidelity Security Life Insurance Company and NFS Insurance Agency, LLC without prejudice

and without costs. Plaintiffs Herminia Dolemba and Scott Dolemba voluntarily dismiss their

claims against John Does 1-10 without prejudice and without costs.


Respectfully submitted,

s/ Heather Kolbus                                   s/ A. Paul Heeringa (w/ consent)
Daniel A. Edelman                                   A. Paul Heeringa
Heather Kolbus                                      MANATT, PHELPS & PHILLIPS, LLP
EDELMAN, COMBS, LATTURNER                           151 N. Franklin, Suite 2600
        & GOODWIN, LLC                               Chicago, IL 60606
20 S. Clark Street, Suite 1500                      (312) 529-6308
Chicago, IL 60603
 (312) 739-4200
(312) 419-0379 (FAX)
     Case: 1:18-cv-05977 Document #: 23 Filed: 05/06/19 Page 2 of 2 PageID #:80




                                CERTIFICATE OF SERVICE

       I, Heather Kolbus, certify that on May 6, 2019, I caused a true and accurate copy of the
foregoing document to be filed via the Court’s CM/ECF system which caused notice to be sent
via email to the following:

       A. Paul Heeringa
       MANATT, PHELPS & PHILLIPS, LLP
       151 N. Franklin, Suite 2600
       Chicago, IL 60606
       PHeeringa@manatt.com

                                             s/ Heather Kolbus
                                             Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379
